Detailed Action
As per the instant Application having Application Number 16/597,781, Examiner acknowledges Applicant’s submission of the Amendment dated 11 June 2022.
At this point, Claims 1-7, 9-11 and 15-27 are cancelled. Claims 28-36 are added. Claims 8, 12-14 and 28-36 are pending.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I, Claims 1, 3-6, 9-11, 16 and 21-27, drawn to a methods for tuning or calibrating a mass flow control apparatus, where the mass flow control includes controlling of valves, classified in G05D 7/00 and G01F 1/00.
Invention II, Claims 8, 12-14 and 28-36, drawn to a valve components and construction, as well as, testing and measuring of fluid parameters passing through valves, classified in F16K 3/00 and F16K 37/00.
Inventions I and II are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, subcombinations I and II are directed to a mass flow control, where the mass flow control apparatus includes valves. In the instant case, subcombination I has utility to calibrate or tune the mass flow control apparatus. In the instant case, subcombination II has separate utility such as a valve components and construction that may be used in a mass flow control apparatus.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Amended or newly submitted claims 8, 12-14 and 28-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the instant claims are drawn to an invention that is separate and distinct from the invention as originally presented and examined. Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 8, 12-14 and 28-36 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. The Examiner further notes that as Claims 8, 12-14 and 28-36 are withdrawn, Claims 1, 3-6, 9-11, 16 and 21-27 are cancelled, there remain no claims left in the case for examination. As such, the instant amendment is being held non-compliant and stemming from the restriction/election and withdrawal of Claims 8, 12-14 and 28-36, the status of all claims in the case are either cancelled or withdrawn.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116